—Determination of respondent Crime Victims Board, dated May 23, 1993, which, insofar as appealed from, denied petitioner’s claim for lost earnings, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *355New York County [Fern Fisher-Brandveen, J.], entered March 10, 1994) dismissed, without costs.
Since petitioner failed to produce any documentation of lost earnings at the hearing, respondent’s determination that he had no lost wages is supported by substantial evidence (see, Matter of New York State Dept. of Audit & Control v Crime Victims Compensation Bd., 76 AD2d 410, 414). Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.